Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NINHAO-ZHINENG1 (Manufacturer)(hereafter NINHAO-ZHINENG1) (https://www.amazon.com/Cartoon-Protector-Sticker-Ultra-Thin-Protective/dp/B083KCY9XX/ref=cm_cr_arp_d_bdcrb_top?ie=UTF8)
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claim 24, NINHAO-ZHINENG1 discloses an apparatus for use with at least a part of a miniaturized camera, comprising: a planar structure (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.) having first side (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams) and a second side (Side facing phone when overlaid camera surface) opposite from the first side (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams), wherein the planar structure (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.) has an opening sized and shape to allow the miniaturized camera to view therethrough (See graphics including faces of ‘Hello Kitty’, ‘Daffy Duck’, Winnie the Pooh’ and other animals and human beings on sticker versions 001-006, 008,020 & 031, See item diagrams); and a word or a letter (See Snoopy on Page 2 of Ad) on the first side (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams) of the planar structure (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams), wherein the opening is located before the word or the letter, is located after the word or the letter, or has an outline forming a part of the word or forming at least a part of the letter (See Snoopy on Page 2 of Ad).
As to claim 25, NINHAO-ZHINENG1 discloses everything as disclosed in claim 24. In addition, NINHAO-ZHINENG1 discloses wherein the outline of the opening forms a letter "O". (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-15 & 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over
NINHAO-ZHINENG1 (Manufacturer)(hereafter NINHAO-ZHINENG1) (https://www.amazon.com/Cartoon-Protector-Sticker-Ultra-Thin-Protective/dp/B083KCY9XX/ref=cm_cr_arp_d_bdcrb_top?ie=UTF8) in view of Design Choice & Official Notice
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claim 1, NINHAO-ZHINENG1 discloses an apparatus for use with at least a part of a miniaturized camera, comprising: a planar structure (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.) having first side (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams) and a second side (Side facing phone when overlaid camera surface) opposite from the first side (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams), wherein the planar structure (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.) has an opening sized (See opening fitment around iPhone Camera, See item diagrams) and shape to allow the miniaturized camera to view therethrough (See opening fitment around iPhone Camera, See item diagrams); and graphics on the first side (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams) of the planar structure (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams), wherein the graphics comprises a facial image configured to provide a viewing target (See graphics including faces of ‘Hello Kitty’, ‘Daffy Duck’, Winnie the Pooh’ and other animals and human beings on sticker versions 001-006, 008,020 & 031, See item diagrams), wherein the opening is located in the facial image (See Page 4 wherein ‘ Winnie the Pooh’, ‘Daffy Duck’ wherein opening is located in the facial image); 
NINHAO-ZHINENG1 is silent to wherein the planar structure has an overall dimension that is less than 75 mm.
It would have been an obvious matter of design choice to wherein the planar structure has an overall dimension that is less than 75 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
	Examiner also takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that wherein the planar structure has an overall dimension that is less than 75 mm. for the advantages of providing casing availability options for phones of different dimensions. 
It would have been obvious to one of ordinary skill in this art at the time of invention by application to wherein the planar structure has an overall dimension that is less than 75 mm.
 as notoriously well-known in the art for the advantages of providing casing availability options for phones of different dimensions. 
As to claim 18, NINHAO-ZHINENG1 discloses an apparatus for use with at least a part of a miniaturized camera, comprising: a planar structure (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.) having first side (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams) and a second side (Side facing phone when overlaid camera surface) opposite from the first side (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams), wherein the planar structure (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.) has an opening sized and shape to allow the miniaturized camera to view therethrough; and graphics (See graphics including faces of ‘Hello Kitty’, ‘Daffy Duck’, Winnie the Pooh’ and other animals and human beings on sticker versions 001-006, 008,020 & 031, See item diagrams) on the first side (See graphics on sticker versions 001-006, 008,020 & 031, See item diagrams) of the planar structure (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.), wherein the graphics (See graphics including faces of ‘Hello Kitty’, ‘Daffy Duck’, Winnie the Pooh’ and other animals and human beings on sticker versions 001-006, 008,020 & 031, See item diagrams) is configured to provide a viewing target (See graphics including faces of ‘Hello Kitty’, ‘Daffy Duck’, Winnie the Pooh’ and other animals and human beings on sticker versions 001-006, 008,020 & 031, See item diagrams), wherein the opening has a positional relationship with respect 4MQ-001 to the graphics, and is configured to allow the miniaturized camera to complement with the graphics when the opening of the planar structure is placed in alignment with the miniaturized camera (See graphics including faces of ‘Hello Kitty’, ‘Daffy Duck’, Winnie the Pooh’ and other animals and human beings on sticker versions 001-006, 008,020 & 031…These graphics complement and are formed around camera hole, See item diagrams); 
NINHAO-ZHINENG1 is silent to wherein the planar structure has an overall dimension that is less than 75 mm.
It would have been an obvious matter of design choice to wherein the planar structure has an overall dimension that is less than 75 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
	Examiner also takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that wherein the planar structure has an overall dimension that is less than 75 mm. for the advantages of providing casing availability options for phones of different dimensions. 
It would have been obvious to one of ordinary skill in this art at the time of invention by application to wherein the planar structure has an overall dimension that is less than 75 mm.
 as notoriously well-known in the art for the advantages of providing casing availability options for phones of different dimensions. 
As to claim 3, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1 but is silent to wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of an eyewear image for the facial image when the opening of the planar structure is placed in alignment with the miniaturized camera.
However, it would have been an obvious matter of design choice to wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of an eyewear image for the facial image when the opening of the planar structure is placed in alignment with the miniaturized camera since the applicant has not disclosed that wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of an eyewear image for the facial image when the opening of the planar structure is placed in alignment with the miniaturized camera solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of an eyewear image for the facial image when the opening of the planar structure is placed in alignment with the miniaturized camera for the advantage of providing inclusion to a wide array of demographics.
As to claim 4, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1. In addition, NINHAO-ZHINENG1 discloses wherein the facial image does not have a nose image, or has a partial nose image. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)(Examiner submits that a nose lacking all components is seen as a ‘partial’ nose image)
As to claim 5, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1. In addition, NINHAO-ZHINENG1 discloses wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of a nose image for the 2MQ-001 facial image when the opening of the planar structure is placed in alignment with the miniaturized camera. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)
As to claim 6, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1. In addition, NINHAO-ZHINENG1 discloses
herein the facial image does not have a mouth image, or has a partial mouth image.  (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)(See ‘Hello Kitty’ for example that does not contain a mouth image)	 
As to claim 7, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1. In addition, NINHAO-ZHINENG1 discloses
wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of a mouth image for the facial image when the opening of the planar structure is placed in alignment with the miniaturized camera. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)
As to claim 8, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1. In addition, NINHAO-ZHINENG1 discloses wherein the facial image comprises a mouth image, and the opening is located below the mouth image. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)(Examiner submits BRI includes interpretations wherein the product is rotated 90, 180 and degrees 270)
As to claim 9, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1. In addition, NINHAO-ZHINENG1 discloses
wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of a hair image for the facial image when the opening of the planar structure is placed in alignment with the miniaturized camera. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)(See wherein ‘winnie the pooh’ or ‘daffy duck’ for example)
As to claim 11, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1. In addition, NINHAO-ZHINENG1 discloses wherein the facial image comprises an eye region; and wherein the opening is located at a first elevation with respect to the planar structure, the eye region is located at a second elevation with respect to the planar structure (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)
NINHAO-ZHINENG1 in view of Design Choice & Official Notice is silent to  wherein a distance between the first elevation and the second elevation is less than 3.5 cm.
However, it would have been an obvious matter of design choice to wherein a distance between the first elevation and the second elevation is less than 3.5 cm since the applicant has not disclosed that wherein a distance between the first elevation and the second elevation is less than 3.5 cm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein a distance between the first elevation and the second elevation is less than 3.5 cm for the advantage of including objects on limited space provided by lens cover structure.
As to claim 12, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 11 is silent to wherein the distance between the first elevation and the second elevation is less than 5 mm.
However, it would have been an obvious matter of design choice to wherein the distance between the first elevation and the second elevation is less than 5 mm since the applicant has not disclosed that wherein the distance between the first elevation and the second elevation is less than 5 mm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with wherein the distance between the first elevation and the second elevation is less than 5 mm for the advantage of including objects on limited space provided by lens cover structure.
As to claim 13, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1. In addition, NINHAO-ZHINENG1 discloses a securing mechanism on the second side of the planar structure. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)(Examiner submits cover is made to hold to back camera surface (i.e. securing mechanism).
As to claim 14, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1. In addition, NINHAO-ZHINENG1 discloses wherein the planar structure comprises a camera cover. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)
As to claim 15, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 14. In addition, NINHAO-ZHINENG1 discloses wherein the camera cover has a first region for covering the miniaturized camera, and a second region with the opening.  (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)
As to claim 19, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 18. In addition, NINHAO-ZHINENG1 discloses wherein the graphics comprises at least a part of a logo or at least a part of a trademark. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)
As to claim 20, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 18. In addition, NINHAO-ZHINENG1 discloses wherein the graphics comprises at least a part of a symbol, at least a part of a graphical pattern, or at least a part of an art piece. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)
As to claim 21, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 18. In addition, NINHAO-ZHINENG1 discloses
wherein the graphics comprises at least a part of a facial image. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)
As to claim 22, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 18. In addition, NINHAO-ZHINENG1 discloses wherein the graphics comprises at least a part of a word, or at least a part of a letter. (See Cute Cartoon Camera Lens Protector Film Patch Case, See All Figs.)
Claims  2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over NINHAO-ZHINENG1 (Manufacturer)(hereafter NINHAO-ZHINENG1) (https://www.amazon.com/Cartoon-Protector-Sticker-Ultra-Thin-Protective/dp/B083KCY9XX/ref=cm_cr_arp_d_bdcrb_top?ie=UTF8) in view of Design Choice & Official Notice as applied above in view of claim 1 above further in view of Girdoy (Manufacturer)(hereafter Girdoy) (https://www.amazon.co.jp/-/en/iPhone-11-Pro-Protective-Accessories/dp/B08FH9ZDGN)
As to claim 2, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1 but is silent to wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of an eye image for the facial image when the opening of the planar structure is placed in alignment with the miniaturized camera.
However, Girdoy discloses wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of an eye image for the facial image when the opening of the planar structure is placed in alignment with the miniaturized camera. (See Page 1 wherein Toy Story Green Aliens wherein the miniaturized camera is aligned with the green aliens eyes)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify NINHAO-ZHINENG1 in view of Design Choice & Official Notice’s disclosure to include the above limitations in order to attach personality to user camera. 
As to claim 10, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 1 but is silent to wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of a headwear image for the facial image when the opening of the planar structure is placed in alignment with the miniaturized camera.
However, Girdoy discloses wherein the opening of the planar structure is configured to allow the miniaturized camera to define at least a part of a headwear image for the facial image when the opening of the planar structure is placed in alignment with the miniaturized camera.
(See Page 1 wherein Toy Story Green Aliens wherein the miniaturized camera is aligned with the green aliens mouth)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify NINHAO-ZHINENG1 in view of Design Choice & Official Notice’s disclosure to include the above limitations in order to draw users attention to capture lens during image capture. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over
NINHAO-ZHINENG1 (Manufacturer)(hereafter NINHAO-ZHINENG1) (https://www.amazon.com/Cartoon-Protector-Sticker-Ultra-Thin-Protective/dp/B083KCY9XX/ref=cm_cr_arp_d_bdcrb_top?ie=UTF8) in view of Design Choice & Official Notice as applied above in view of claim 15 above further in view of LA GO GO (Manufacturer) (hereafter LA GO GO)( https://www.amazon.com/UnnFiko-Compatible-Protective-Protector-Pineapple/dp/B08D3G3W32/ref=sr_1_213?crid=3L8BSKKXHUBVI&keywords=Slide%2BCamera%2BLens%2BProtector&qid=1652478433&sprefix=slide%2Bcamera%2Blens%2Bprotector%2Caps%2C103&sr=8-213&th=1)
As to claim 16, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 15 but is silent to wherein the camera cover is slidable to reach at least a first position and a second position, wherein when the camera cover is at the first position, the first region covers the miniaturized camera, and wherein when the camera cover is at the second position, the opening is aligned with the miniaturized camera.
However, LA GO GO discloses wherein the camera cover is slidable to reach at least a first position and a second position, wherein when the camera cover is at the first position, the first region covers the miniaturized camera, and wherein when the camera cover is at the second position, the opening is aligned with the miniaturized camera. (See Page 1 wherein camera cover is a sliding mechanism)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify NINHAO-ZHINENG1 in view of Design Choice & Official Notice’s disclosure to include the above limitations in order to provide camera maximum protection when not in use. 
As to claim 17, NINHAO-ZHINENG1 in view of Design Choice, Official Notice & LA GO GO discloses everything as disclosed in claim 16. In addition, LA GO GO discloses wherein the camera cover is slidable to reach a third position, wherein when the camera cover is at the third position, the miniaturized camera is unblocked by any part of the camera cover, and the opening is not aligned with the miniaturized camera. (See Page 1 wherein camera cover is a sliding mechanism. Examiner submits a plurality of points between fully open and fully closed meet this limitation.)
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over NINHAO-ZHINENG1 (Manufacturer)(hereafter NINHAO-ZHINENG1) (https://www.amazon.com/Cartoon-Protector-Sticker-Ultra-Thin-Protective/dp/B083KCY9XX/ref=cm_cr_arp_d_bdcrb_top?ie=UTF8) in view of Design Choice  & Official Notice as applied above in view of claim 18 above further in view of Shumei (Manufacturer) (hereafter Shumei) (https://www.amazon.com/Shumei-Custom-Anti-Scratch-Personalized-Picture/dp/B08351DTKW)
As to claim 23, NINHAO-ZHINENG1 in view of Design Choice & Official Notice discloses everything as disclosed in claim 18 but is silent to wherein the graphics comprises at least a part of a photo.
However, Shumei discloses wherein the graphics comprises at least a part of a photo. (See wherein personalized photos graphics are used to create a phone case.)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify NINHAO-ZHINENG1 in view of Design Choice & Official Notice’s disclosure to include the above limitations in order to provide users with personalization capabilities.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661